

116 HR 4172 IH: National Child Identification Act of 2019
U.S. House of Representatives
2019-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4172IN THE HOUSE OF REPRESENTATIVESAugust 6, 2019Mr. Norcross (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo use grant funds to provide identification kits to certain children, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Child Identification Act of 2019. 2.Identification kits for missing children (a)FindingsSection 402 of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11291) is amended—
 (1)in paragraph (6), by striking and at the end; (2)in paragraph (7), by striking the period at the end and inserting a semicolon; and
 (3)by adding after paragraph (7) the following:  (8)the proactive collection and central storage of comprehensive identification information about individual children by local, State, and Federal law enforcement agencies is resource intensive; and
 (9)the National Child Identification Program, known as Safety Blitz— (A)is a national community service initiative that has partnered with the Department of Justice, Department of State, Federal Bureau of Investigation, local law enforcement agencies, nonprofit organizations, and community organizations to provide families with an inkless, in-home fingerprint and DNA identification kit, which can be turned over to law enforcement, by the parent or guardian of a child to provide information on a missing or trafficked child; and
 (B)promotes the proactive collection and storage of comprehensive identification information within the home, decentralizing the process for law enforcement agencies that often lack the resources to collect and centrally store vital identification information related to individual children..
 (b)GrantsSection 405 of the Juvenile Justice and Delinquency Prevention Act of 1974 (34 U.S.C. 11294) is amended by—
 (1)redesignating paragraphs (5), (6), (7), (8), and (9) as paragraphs (6), (7), (8), (9), and (10), respectively; and
 (2)inserting after paragraph (4) the following:  (5)to provide to local law enforcement, for distribution to parents of children who attend kindergarten or elementary school (as such term is defined in section 8101 of the Elementary and Secondary Education Act of 1965), inkless, in-home fingerprint and DNA identification kits, which can be turned over to Federal, State, tribal, or local law enforcement in an effort to locate and return missing or trafficked children;.
				